Case 4:20-cv-01297-O Document 1 Filed 12/04/20 Page 1of8 PagelD 1.

 

  
     

" PRISONER'S CIVIL RIGHTS COMPLAINT (Rev. 05/2015) | 7
-
LL eee
IN THE UNITED STATES DISTRICT COUR DEG =A 2mR0
FOR THE NORTHERN DISTRICT OF TEXAS yo

FIED

eee ib whins 0195907 _

Plaintiff’s Name and ID Number

NiCbaK Cours nil ET boos TH TexAs f
Place of Confinement’ ~ FWENV ay
CASE NO.
(Clerk will assign the number)

Bill Wrrbou rat Yol.tsBeikun EL wot Tk Tel Pe

Defendant’s Ndme and Address

 

 

Shale Lyi 1SaAs Yo} W. Bejase Fhe aH TX Te /fe

Defendant’s Name and Address ‘

Thonn lit ber Yo} bd. Belknap Fp bas r+ TX Ves He
Defendant’s Name and Address
(DO NOT USE “ET AL.”)

 

INSTRUCTIONS - READ CAREFULLY
NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep a
copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

 

3. ‘You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred, If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit

law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.
ih

IV.

Case 4:20-cv-01297-O Document1 Filed 12/04/20 Page 2of8 PagelD 2
PLACE OF PRESENT CONFINEMENT: 74 2/4 UT” Gout Tail

EXHAUSTION OF GRIEVANCE PROCEDURES:
Have you exhausted all oe of the institutional grievance procedure? mM ES __NO

Aftach a copy of our I ste pot the grievance procedure with the response supplied by the institution.

PARTIES TO THIS SUIT:

A. Nameand address of plaintiff: kha? Kye £ Mlb ase (S/3 E, Prisidrs
Er bott{t KK Tb lop,
hosatD (yah rrr Ber3117 Ave 0 Fp oah Peer

B. Full name ofeach defendant, his official position, his place of employment, and his full mailing address.

Defendant#l: Bil L Llay Bourn Gol lI Belkirnp Ef. Wu444 Tre Welle

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #2: Slag en LOLSon) oe bs, 1 Bet Kaa? Ef bdoetth ke Tb Wo

 

Briefly describe the act(s)} or omission(s) of this defendant which you claimed harmed you.

Tailed ue larclls Cablill (4 easdaateriay wy bike” ‘Homeless
Defendant#3:“fom _h yi peZ_ Yolo. Retune Ex ba til K L6L4V&

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Jaclek re — rte COU) If eas ansge ocays tue fe" Home less
Creel A DUOZAL PERG EL BCU Aer Ne AR

Defendant #4:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #5:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 
- “pet

 

 

 

 

 

     
 

 
         

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
 
 
 

 

 

 

 

. Case 4:20-cv-01297-O Document1 Filed 12/04/20 Page 3o0f8 PagelD 3
INMATE GRIEVANCE FORM |
Press hard when writing -
Name Tek ¢ [1 Haws ares |
, . | r¢ 7A “7 A
Housing Assignment fyb Ff f fe ff
is this an “American with Disabilities Act (ADA) Complaint?
ha flow fral SdApsl be be (as pL Ag a.ch FAL oS (OPE okt FE Pea
it 4 -™ : ‘ f 4
a elo ifs. Pe (gf aT bi i 1th oy TAL fs. fo fk fan eepep _
AF Ae OMe. © The Geet Aad. Al ACAD 4 PLEA
4 : } A . _t
LA 2 the — > AAR Bae Ce Au { \ Ae ch 2 a) LAG u Th ts SS oA ALG
LS fe 7 fz AS a it nasal Pe (eoalat, tes i oA p fe a eS
Fo he A AC eck fA R Ayan fe of TE “Phe, LZ. fs tS
L ote - : - f — : L
Fi ms Pepi. Mas Ale, + oy Ve Areh Zing mr {Arh
my fe Gud tefl She Vedee Fa CA 8/753
GRIEVANCE OFFICE USE ONLY 38>" DO NOT WRITE BELOW THIS LINE
é f oR i
a é i Pye
Grievance Officer — / _/ / Vv } /
“fe LL Ay Fl
sets RROPOIV OD NO. sen sesernectnin

Response by

 

A

GRIEVANCE SUMMARY / RESPONSE

 

 

 

 

 

 

 

 

White Copy To File Canary Copy To Inmate (Grievance Response) Pink Copy For Inmate Retention

S-{01 GPC-1699 REV, 06-06
Case 4:20-cv-01297-O Document1 Filed 12/04/20 Page4of8 PagelD4

Tarrant County Sheriff's Office

Grievance Response Form

 

G206662 10/28/2020 G. JONES 41/5/2020 25. MISCELLANEOUS
Number Received Date Assigned To Close Date Classification

59-A HAWKINS, TERRY WAYNE 0175407

Housing Name _ CID

 

Grievance Response Summary

MR. HAWKINS, YOUR CONCERN HAS BEEN NOTED. FURTHER CONCERNS CAN BE
ADDRESSED BY SPEAKING WITH A FLOOR SUPERVISOR WHEN THEY DO THEIR
INSPECTIONS.

"Grievance procedures are described in the Inmate Handbook. In the event you have lost or
misplaced your Inmate Handbook, you may request a replacement from the housing officer."

 

“Phursday, November 5, 2020
Vi

VIL.

VII.

Case 4:20-cv-01297-O Document1 Filed 12/04/20 Page5of8 PagelD5
STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY
STRIKE YOUR COMPLAINT.

Tee Ste th 4. Ad Coe Cheri pve. hoidinyy MA (A jail Lith
Coil lt Br Tampe. Wav Recor) embavtcect tp liabitort Kiowa
USE/ fess £4 Stake. aut Felosiy evhandted feo Serouad. degen. Felote

bate do L)) natidewe Aner "Prcale Viclakiow (De Sys. Any bed

 

between LS Aud $6 rs the. MA? target far Cvid [F. Lin 5S”
Yor oul disabled And homeless Se thy Couldat 4d be_ PR
howded Fie beers here Gr OVER Y Moths And No Cor T
drxo 2 da Logins Mons Wwe. Ae Gqultrienst nsec Se FT Guid

 

 

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

Dismiss AU Charges Aud fay Me for Swess And
CAAA ASC 4 Mal "bebe pe (ipso Au n050A{ Pun Eb ese

GENERAL BACKGROUND INFORMATION:

A. State, in complete, form, all names you have ever used or been known by including any and all aliases.

Hava R07 Hats Mh, Chpel AHSTE aS

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal
prison or FBI numbers ever assigned to you.

O5¢ 583007, BS1R3S All THET Ld
CTEKAS Depry t eer Of Cofvecty OS)
SANCTIONS:

A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES £-" NO’

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. {If more than one, use another piece of paper and answer the same questions.)

Court that imposed sanctions (if federal, give the district and division):

 

Case number:

 

Approximate date sanctions were imposed:
Have the sanctions been lifted or otherwise satisfied? YES NO

 

Aw No
Case 4:20-cv-01297-0 Document1 Filed 12/04/20 Page6of8 PagelD 6

C. Has any court ever warned or notified you that sanctions could be imposed? YES Lo

D. Ifyour answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(If more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division):

 

2. Case number:

 

3. Approximate date warning was issued:

7 a APPEL.
Executed on: y, L__ fever TELA i ask ios Ol vex Yeo /

(oS
(Signature of Piaintiff)

 

PLAINTIFF’S DECLARATIONS

1. Ideclare under penalty of perjury all facts presented in this complaint and attachments thereto are true
and correct.

2. I understand, if I am released or transferred, it is my responsibility to keep the court informed of my

current mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand J must exhaust all available administrative remedies prior to filing this lawsuit.

4. Tunderstand Iam prohibited from bringing an in forma pauperis lawsuit if have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury.

5. Tunderstand even if] am allowed to proceed without prepayment of costs, Iam responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

Signed this apt day of Loieu fot... 20 AL? .

(Day) (month) (year)

TLLI. Melos 017547

tte ~ 2 werent
/(Sighature of Plaintiff)

ad

 

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.
Case 4:20-cv-01297-O Document1 Filed 12/04/20 Page 7of8 PagelD 7

3. Do you own any real estate, stocks, bonds, notes, automobiles, or other valuable property, excluding
ordinary household fumnishings and clothing?

Yes G (3 G

If you answered YES, describe the property and state its approximate value.

 

 

I understand that a false statement or answerto any questions in this affidavit will subject me to penalties for
perjury. I declare (or certify, verify, or state) underpenalty of perjury that the foregoing is true and correct (28
U.S.C, § 1746).

Signed this the 2 Y day of (Uo VemBee. _, 20 20>

Mhagt lowe _ 17547
Signatité of Plaintif ID Number

 

YOUMUST ATTACH A CURRENT SIX (6) MONTH HISTORYOF YOUR INMATE TRUST
ACCOUNT. YOU CAN ACQUIRE THE APPROPRIATE INMATE ACCOUNT
CERTIFICATE FROM THE LAW LIBRARY AT YOUR PRISON UNIT (OR OTHER
DESIGNATED LOCATION AT YOUR INSTITUTION).
 

aukins Terry 6175407
Case mE Ray. 2e7O Document 1 Filed 12/04/20 Page 8 of 8

Zelte |

 

     

wires States DeTeT Gol ;
OF File of fhe Clee boos an a
ee iste CT OF Tees Ru!

i 7 [Welt Hy Li Pre _Lbloa Lajuiplieeg jij] nye lta )
